Citation Nr: 1037951	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a blood disorder/residuals 
of syphilis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Waco, Texas.

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2010.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Veteran maintains that he currently has a blood disorder 
arising from his treatment of syphilis in service.  He contends 
that he is experiencing memory problems and neck and joint pains, 
which he attributes to his blood disorder/syphilis residuals.  
The Board notes that the Veteran was diagnosed as having syphilis 
and venereal disease on several occasions during his period of 
active duty.  VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability; 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

Both the Veteran and his representative have requested that he be 
afforded a VA examination to determine the etiology of any 
current syphilis residuals, including a blood disorder.  

It is noted that VA regulations provide for syphilis-related 
complications that include disorders relating to the nervous 
system, the vascular system, the eyes and the ears.  Since there 
is evidence that the Veteran may have current disorders which 
relate to his inservice syphilis infection, a VA examination is 
warranted.  In particular, VA examination is necessary to 
determine the nature of any current condition and provide a 
medical opinion on whether any current condition is etiologically 
related to the Veteran's history of syphilis infection.

The Board also notes that at the time of his of May 2010 hearing, 
the Veteran testified as to having received treatment at a VA 
facility within the past four months.  The Board notes that the 
last VA treatment records associated with the claims folder date 
back to October 2007.  VA is deemed to have constructive 
knowledge of documents which are generated by VA agents or 
employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If 
those documents predate a Board decision on appeal, are within 
VA's control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, before 
the Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be determinative of 
the claim, a remand for readjudication is in order.  Dunn v. 
West, 11 Vet. App. 462, 466 (1998).

Prior to any examination, the RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent VA and private 
treatment, and obtain those records.  If any identified records 
cannot be obtained, a memorandum should be included in the file 
explaining the procedures undertaken to attempt to find the 
records and why such attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all records of the 
Veteran's treatment from the Waco, Texas, 
VAMC since October 2007.

2.  After all the available records have 
been associated with the claims folder, 
schedule the Veteran for a VA examination, 
with the appropriate specialist, to 
identify the Veteran's current disorders, 
to include a blood disorder, and to 
determine if any disorder is etiologically 
related to the inservice syphilis 
infection.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination and note 
such review.  All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis corresponding to the 
claimed disorder.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 50 
percent or greater probability) that any 
diagnosed disorder, including any current 
blood disorder, if found, is etiologically 
related to the Veteran's history of a 
syphilis infection in service.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

